By the Court

ElaNdrAu, J.
This case came before us on demurrer to the third, fifth, sixth and seventh grounds of the reply, the demurrer alleging the insufficiency thereof as a reply to the Defendant’s answer. We held the demurrer well taken. Our'decision on that question is reported in 5 Minn. R., 223. The main points decided in that case were—
1st. That the land officers had the right and jurisdiction to determine'whether the lands had been settled upon prior to the survey. That this question was necessarily committed to them, because the lands being in section thirty-six, they had no right to hear any proof looking to a pre-emption of any part of such section, until they had first settled the question *136of settlement prior to tbe survey. That as this question was one of fact solely, depending upon proof for its solution, and subject to contest, tlieir decision upon it was as final and conclusive as it would be upon any other question of fact that properly arose before them.
2d. That if they were imposed upon by fraudulent practices, and their decision thus improperly obtained, a court of equity would, on a proper showing, set it aside. "We were not clearly satisfied, however, that the mere admission of false testimony would be sufficient evidence of fraud for this purpose, because the right of cross examination, and impeachment of witnesses, is generally regarded as sufficient protection against fraud of this character We inclined to the opinion that it would not be sufficient.
3d. That it did not appear that the State was not a party to the proceedings before the land office, nor that it was left in ignorance of the proceedings until too late to seek redress in that tribunal, both of which facts we thought the pleadings should negative in order to give jurisdiction to a court of equity in an application to vacate a patent granted upon a judicial decision.
The case was left, after the decision of the demurrer, standing upon the first, second, fourth and eighth clauses in the reply. The issue, and the only issue raised was, that the United States was not the owner of the land at the date of the pre-emption made by Lewis and John N. Mills, but had previously and on the 26th day of February, 1857, conveyed it to the Plaintiff. Upon this issue' the cause was tried in the Court below. The Plaintiff offered to prove that no settlement or improvements had been made upon the land prior to the surveys, in order to show that the title had passed to the Plaintiff, by virtue of the act of Congress of February 26, 1857, authorizing the people of Minnesota to form a Constitution and State Government, as modified by the joint resolution of Congress of March 3, 1857. This evidence was ruled out by the Court, and such ruling coincides with our views, expressed in the case decided upon the demurrer. As there was no issue of fraud in the case then on trial, it could only have been admissible on the ground that the fact sought *137to be proved was open to inquiry at any time, and this is the position claimed by the Plaintiff.
The condition of the title to this land as we understand it, at the time of the pre emption, was this, without reference to the Indian title, which was not extinguishsd until February, 1853. On the 3d day of March, 1849, the Congress of the United States, by act, organized the Territory of Minnesota. A Legislature was created with powers comprehending all rightful subjects of legislation, consistent with the Constitution of the, United States and the provisions of the organic. act, which latter act contained some restrictions unnecessary to enumerate, save, perhaps, the one which prevented any interference with the primary disposal of the soil, (section six.) By section eighteen it was provided that “ when the lands in said Territory shall be surveyed under the direction of the government of the United States, preparatory to bringing the same into market, sections sixteen and thirty-six in each township in said Territory shall be and the same are hereby reserved for the purpose of being applied to schools in said Territory, and in the States and Territories hereafter to be erected out of the same.”
The counsel for the Plaintiff insists that this was a dedication of these lands to public uses, irrevocable unless with the consent of the beneficiary. Conceding such to be the effect of the act, who was the beneficiary ? The lands were to be “ applied to schools in said Territory, and in the States and Territories hereafter to be erected out of the same.” The question arose in the Territorial Legislature, in the year 1855, I think, whether that body could lease or sell the lands to raise a revenue for school purposes. The question being involved in doubt, was submitted to the Supreme Court, our predecessors, under an act authorizing the Legislature to resolve their doubts in that way. Comp. Stat. 121, p. 15. The decision was, that the title was in the United States, and not subject to disposal in any way by the Territory. It, therefore, required further Congressional legislation to make the lauds available presently for the schools in the Territory. We think the Territory was, nevertheless, the beneficiary of the grant or trust, although its possession was postponed.
*138When the surveys began to extend over the Territory, it was discovered that in many instances, settlements made in good faith, under the act of August 4,1854, (10 Stats, at large, U. S., page 576) allowing settlements on unsurveyed lands, were upon the school sections, and would prove a loss to the parties if relief was not obtained from Congress. The Terri.tory, through its Legislature, on the 26th day of February, 1856, requested Congress to permit such settlers to pre-empt their lands, and allow the counties in which such cases occurred to select other lands in lieu of those so entered. Laws 1856, p. 368.
This act was a full consent that the change might be made by the only party then in being in any manner interested. States and Territories in such matters speak through their legislatures; the assent of the people in their primary capacity was not at all necessary.
On the 26th day of February, 1857, Congress passed an act authorizing Minnesota to form a State government; by this act several propositions were submitted to the people for their free acceptance or rejection; the first of which was “that sections numbered sixteen and thirty-six in every township of public lands in said State, and where either of said sections, or any part thereof, has been sold or otherwise disposed of, other lands equivalent thereto, and as contiguous as may be, shall be granted to said State for the use of schools.” Sub. 1 of sec. 5.
Within a few days after the passage of this act, and on the third day of March, 1857, Congress, by joint resolution, and evidently in response to and compliance with the memorial of our legislature above referred to, provided “ that when any settlement, by the erection of a dwelling house or the cultivation of any portion of the land prior to the survey, shall have been made upon sections 16 and 36, which have been reserved by law, &c., then other lands shall be selected by the proper authorities; and if such settler can bring himself within the act of September 4, 1841, then the right of preference in the purchase of sections 16 and 36, granted by the pre-emption law, shall be in lieu, as if such sections had not been reserved.” In regard to the effect of this resolution, we held in *139this case when upon demurrer, that “the State took the grant of these school sections encumbered by the claims of such parties as had made settlements upon them prior to the survey, and could bring themselves within the resolution, and the pre-emption act.” 5 Minn. JR., 240. It certainly had the effect, if valid at all, of qualifying the proposition to grant the whole sections regardless of such settlements, which was at first made. The people through their convention had the most undoubted right to reject the whole offer, but having asked for the modification, obtained and accepted it. 1 confess myself unable to discover the principle' which permits them to question it. The whole transaction was between perfectly competent contracting parties, and even if, as is contended, the title was put in abeyance by the organic act, beyond the power of Congress to interfere with it, such result would only be in' consequence of the Territory and future State having rights under the grant or dedication. These rights they could relinquish, and the voluntary surrender of them by both would remove the restraint at once. The State could have surrendered the whole of the school lands, and been admitted into the Union quite as regularly without as with-them.
Note. — At the opening of this case, all the Judges announced that they were more or less the owners of lands that had been pre-empted by virtue of settlements made on school lands prior to the surveys, and were consequently indirectly interested in the decision of the case. The counsel on both sides desired them to sit in the case, and as it was of much importance to the State and the public that a final decision by the Supreme Court of the United States should be had on the question, and as it could not be taken to that Court without a decision, in this, the Judges consented to hear and decide it.
If there was any lack of power in the Territorial legislature to speak for the Territory in asking this change to be made, or in the constitutional convention in accepting.the school lands thus incumbered, it was certainly cured by the ratification of the constitution, by the people, on the 13th of October, 1857, We think there is no question about the validity of the joint resolution, or its effect upon the school lands of the State being as we have decided.
In accordance with the above views the refusal of the Judge to charge the jury as requested by the Plaintiff’ was correct, and the judgment must be affirmed.